Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-165506 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 AMENDMENT NO. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMEX INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada 42-1767884 (State of jurisdiction of (Primary Standard Industrial (IRS Employer Identification incorporation or organization) Classification Code Number) Number) 16 South Monterey Drive, Kingston 6, Jamaica, West Indies Tel: 1-888-597-8899, Fax: 1-775-786-6755 (Address and telephone number of principal executive offices) Magnum Group International Inc. 6130 Elton Avenue, Suite # 356, Las Vegas, Nevada, 89107 Tel: 1-888-597-8899, Fax: 1-702-216-6001 (Name, address and telephone number of agent for service) As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 , check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Securities Exchange Act of 1934 (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x - 1 - CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock, $ 0.001 Par Value 1,250,000 $0.012 $15,000 $1.07 (1) Based on the last sales price on March 30, 2009. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Subject to Completion, Dated , 2010 - 2 - PROSPECTUS IMEX INTERNATIONAL CORP. 1,250,000 SHARES COMMON STOCK All of the shares being offered, when sold, will be sold by the Selling Shareholders as listed in this prospectus. The shares were acquired by the Selling Shareholders directly from us in a private offering that was exempt from registration under United States securities laws. We are registering these shares to enable the Selling Shareholders to resell them from time to time. Our common stock is presently not listed or quoted on any market or electronic quotation system and we have not applied for listing or quotation. It is our intention to have a market maker apply for quotation of our common stock on the Over the Counter Bulletin Board (the  OTC Bulletin Board ) following the effectiveness of this registration statement, although there can be no assurance that our common stock will ever be quoted on the OTC Bulletin Board or that any market for our stock will ever develop. The 1,250,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $ 0.012 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The Selling Shareholders may sell the shares as detailed in the section entitled  Plan of Distribution . The Selling Shareholders or any one of them may be deemed to be an underwriter under the U.S. federal Securities Act of 1933 . We will not receive any proceeds from any sales made by the selling shareholders. We have paid the expenses of preparing this prospectus and the related registration expenses. The purchase of the securities offered through this prospectus involves a high degree of risk. SEE SECTION TITLED "RISK FACTORS" on pages 9 to 12. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. ***** NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ***** Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The Date of this Prospectus is: , 2010 - 3 - TABLE OF CONTENTS PAGE SUMMARY 5 THE OFFERING 7 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION 13 SELLING SECURITY HOLDERS 13 PLAN OF DISTRIBUTION 14 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 DESCRIPTION OF SECURITIES 21 INTEREST OF NAMED EXPERTS AND COUNSEL 23 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 23 DESCRIPTION OF BUSINESS 24 MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 32 DESCRIPTION OF PROPERTY 37 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 38 EXECUTIVE COMPENSATION 40 FINANCIAL STATEMENTS 41 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 56 AVAILABLE INFORMATION 56 INFORMATION NOT REQUIRED IN THE PROSPECTUS 56 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 57 RECENT SALES OF UNREGISTERED SECURITIES 57 EXHIBITS 57 UNDERTAKINGS 59 SIGNATURES 61 - 4 - SUMMARY Prospective investors are urged to read this prospectus in its entirety. Imex International Corp. was incorporated under the laws of the State of Nevada on March 18, 2009 for the purpose of developing a waste conversion and disposal center (the  Center ) in Jamaica, West Indies, ( Jamaica ) utilizing waste tires for conversion to fuel oil and biochar. On May 31, 2010, we signed a Joint Venture Agreement ( JVA ) with Quadra Energy Systems Inc ( Quadra ) to establish a Center in Jamaica with Quadras QES 2000S utility unit waste conversion system (the  System ). The JVA states that title and ownership for any System installed shall remain the property of Quadra until payment of the amount of $650,000 from the retained earnings of the joint venture for such installed System shall be paid to Quadra. Earnings from the joint venture will be paid out of retained earnings and divided at 60% to Quadra and 40% to us. The management committee has determined that the 1 st year of earnings will be allocated 60/40% to Quadra and to us and payment made toward the System will commence the 2 nd year of operations. The management committee has discretion to divide and allocate the earnings on a 60/40% basis to each party to ensure that sufficient funds are retained for continued operations. Once the $ 650,000 is paid to Quadra, the right to use the waste conversion technology will pass to the joint venture via a 40 year license. We believe that a joint venture structure would enable us to utilize Quadras expertise in the area of marketing and distribution of by-product generated. The JVA is filed as an exhibit to the Registration Statement as Exhibit 10.1(a) . The addendum to the JVA is filed as an exhibit to the Registration Statement as Exhibit 10.1(b) . The System is pyrolysis technology for energy conversion and waste disposal, incorporating equipment, software and software programs compatible with the said pyrolysis system. The System has a dual purpose either as (i) a secure, efficient method of converting waste organic materials into marketable energy products or by-products or (ii) an efficient method of disposing of waste organic materials utilizing a safe, non polluting, non toxic method. Our intention is to initially develop one waste conversion and disposal Center in Jamaica through our JVA with Quadra. Subject to satisfying working capital requirements and the success of joint venture operations, we may develop other Centers in the Caribbean. By-products generated from the System will be marketed throughout the Caribbean market. Working Capital Requirements: On May 31, 2010, we received a shareholder loan in the amount of $ 10,000 as additional support for funding working capital. The $ 10,000 shareholder loan was used to settle our legal and accounting fees. We have observed testing of a model System constructed by Quadra in China and also participated in preliminary training on operating the System. On July 7, 2010, our shareholder advanced approximately $ 5,000 to fund travel costs consisting of airfare and accommodations. In addition to the $ 10,000 and $ 5,000 shareholder loans we received, we estimate our cash requirements for the next 12 months will be approximately $ 58,000 of which $ 43,000 will cover our costs incurred three months prior to commencement of operations. We will require a further $ 15,000 for our legal and accounting fees. We estimated that we will be in a position to earn revenues that will be sufficient to cover our expenses three months thereafter. We have secured commitments from nine of our shareholders to fund our working capital requirements of $ 65,000 as part of a plan to issue 5,417,000 shares at a price of $ 0.012 per share. To date, we have not called upon these shareholders to fulfill their commitments and we intend to do so once we have become a publicly listed Company. We have access to further funding under a - 5 - convertible promissory note however such funding will be subject to the Company becoming publicly listed. We intend on furthering negotiations at a later date. Our principal business office and administrative office for North American investor relations and U.S. regulatory reporting is located at Suite 200, 245 East Liberty Street, Reno, Nevada, 89501. Our administrative office in Jamaica is located at 16 South Monterey Drive, Kingston 6. Our telephone number is 1-888-597-8899 and our fax number is 1-775-786-6755. - 6 - THE OFFERING Securities Being Offered Up to 1,250,000 shares of common stock Offering Price The Selling Shareholders will sell their shares at $0.012 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We cannot ensure that our shares will be quoted on the OTC Bulletin Board. We determined this offering price based upon the price of the last sale of our common stock to investors. We intend to have our securities quoted on the OTC Bulletin Board, a quotation medium for subscribing Financial Industry Regulatory Authority ( FINRA ) members, upon our becoming a reporting entity under the Securities Exchange Act of 1934 (the  Exchange Act ). For this to happen, we must contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board. Only authorized OTC Bulletin Board market makers can apply to quote securities on the OTC Bulletin Board. There is no guarantee, however, that our stock will become quoted on the OTC Bulletin Board. If our common stock becomes quoted on the OTC Bulletin Board and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the Selling Shareholders. The offering price would thus be determined by market factors and the independent decisions of the Selling Shareholders. Terms of the Offering The Selling Shareholders will determine when and how they will sell the common stock offered in this prospectus. Securities Issued 3,050,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the Selling Shareholders. - 7 - Summary Financial Information Balance Sheet September 30, December 31, (unaudited) (audited) Cash $ 9,622 $ 9,907 Total Assets $ 9,622 $ 9,907 Liabilities $ 23,089 $ 15,000 Total Shareholders $ (13,467) $ (5,093) Deficiency Statement of Operations For the Period For the Period March 18, 2009 March 18, 2009 to September to December 30, 2010 31, 2009 (unaudited) (audited) Revenue $ - $ - Accumulated Deficit $ 50,067 $ 41,693 - 8 - RISK FACTORS All parties and individuals reviewing this Form S-1 and considering us as an investment should be aware of the financial risk involved. When deciding whether to invest or not, careful review of the risk factors set forth herein and consideration of forward-looking statements contained in this registration statement should be adhered to. Prospective investors should be aware of the difficulties encountered as we face all the risks including competition, and the need for additional working capital. The likelihood of our success must be considered in light of the problems and expenses that are frequently encountered in connection with operations in the competitive environment in which we will be operating. ***You should read the following risk factors carefully before purchasing our common stock. *** RISKS RELATING TO OUR BUSINESS If we do not obtain additional financing, our business will fail. As of September 30, 2010 we have $ 9,622 in cash. Our current operating funds are less than necessary to fund our operations for three months post operations which we will require approximately $ 43,000and a further $ 15,000 for legal and accounting fees. We will therefore need to obtain additional financing in order to complete our business plan. We currently have not generated any revenues and we will not receive any funds from this registration. Our business plan calls for significant expenses in connection with the establishment of our proposed business in Jamaica. We will require significant funding to carry out our proposed business plan. Even if we have sufficient funding, we do not know if we will have commercially viable business operations in Jamaica. We will require additional financing to sustain our business operations if we are not successful in earning revenues from our proposed business. If we do not receive funding through private placements or shareholder we may be unable to continue meeting our minimum funding requirements. As of September 30, 2010, we had a negative working capital of $ 13,467. We require short term funding as well as approximately $43,000 for expenses for three months prior to operations and a further $ 15,000 for our legal and accounting fees. We have secured funding from nine of our shareholders to fund our operations for the next 12 month $ 65,000 by issuance of common shares for total proceeds of $ 65,000. Although we have secured such funding, because we lack operating history, our estimates on working capital requirements may exceed $ 58,000. If working capital requirements exceed this estimate, we may be unable to pursue planned operations. Although our shareholders are committed to providing the necessary funding in order to generate revenues they are not obligated to do so. We have no formal agreements with our shareholders. If we do not receive shareholder loans or any other form of funding, our operations would cease indefinitely. Our operating history is limited and we face a high risk of business failure. We commenced operations on May 31, 2010 upon signing the Joint Venture Agreement with Quadra. We have had limited operations since our inception from which to evaluate our business and prospects. Our current operating activities consist of the establishment of an administrative office in Kingston, Jamaica and retention of 1 sales staff to expand our marketing efforts. We have discussed our planned operations with the Jamaican Minister of Industry, Investment and Commerce in which we have received support. There can be no assurance that our future proposed operations will be implemented successfully or that we will generate profits. There is no history upon which to base any assumption as to the likelihood that we - 9 - will prove to be successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. We have not earned any revenues as of the date of this prospectus. Potential investors should be aware of the difficulties normally encountered by new business and the high rate of failure of such enterprises. We face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with conducting operations, including capital requirements and management's potential underestimation of initial and ongoing costs. We also face the risk that we will not be able to effectively implement our business plan. In evaluating our business and prospects, these difficulties should be considered. If we are not effective in addressing these risks, we will not operate profitably and we may not have adequate working capital to meet our obligations as they become due. Prior to completion of our business development stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our proposed business plan, we will not be able to earn profits or continue operations. Because our continuation as a going concern is in doubt, we will be forced to cease business operations unless we can generate profit in the future. The report of our independent accountant to our audited financial statements for the period ended December 31, 2009 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are that we have no source of revenue and our dependence upon obtaining adequate financing. If we are not able to continue as a going concern, it is likely investors will lose all of their investment. We are dependent on the services of our President and the loss of his services could have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our President, Mr. Dennis Dalley. We do not have an employment contract with Mr. Dalley and thus he has no obligation to fulfill his capacities as executive officer for any specified period of time. The loss of the services of Mr. Dalley could result in our inability to carry on business unless or until a suitable replacement has been found. If a market for our common stock does not develop, shareholders may be unable to sell their shares and will incur losses as a result. There is currently no market for our common stock and no certainty that a market will develop. We intend to have our securities quoted on the OTC Bulletin Board, a quotation medium for subscribing Financial Industry Regulatory Authority ( FINRA ) members, upon our becoming a reporting entity under the Exchange Act. For this to happen, we must contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board. Only authorized OTC Bulletin Board market makers can apply to quote securities on the OTC Bulletin Board. There is no guarantee, however, that our stock will become quoted on the OTC Bulletin Board. If our common stock becomes quoted on the OTC Bulletin Board and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the Selling Shareholders. If no market is ever developed for our shares, it will be difficult for shareholders to sell their stock. In such a case, shareholders may find that they are unable to achieve benefits from their investment. A purchaser is purchasing penny stock which limits his or her ability to sell the stock. The shares offered by this prospectus constitute penny stock under the Exchange Act. The shares will remain penny stock for the foreseeable future. The classification of penny stock makes it more difficult for - 10 - a broker-dealer to sell the stock into a secondary market, thus limiting investment liquidity. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to rules 15g-1 through 15g-10 of the Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. Failure to achieve and maintain effective internal controls in accordance with section 404 of the Sarbanes-Oxley act could have a material adverse effect on our business and operating results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act ( SOX ). We may need to hire additional financial reporting, internal auditing and other finance staff in order to develop and implement appropriate additional internal controls, processes and reporting procedures. If we are unable to comply with these requirements of SOX, we may not be able to obtain the independent accountant certifications that SOX requires of publicly traded companies. If we fail to comply with the requirements of Section 404 of SOX regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. Pursuant to Section 404 of SOX and current SEC regulations, we are required to prepare assessments regarding internal controls over financial reporting and furnish a report by our management on our internal control over financial reporting. The process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in increased general and administrative expenses and may shift management time and attention from revenue-generating activities to compliance activities. There can be no assurance that our auditors will be able to issue an unqualified opinion on management's assessment of the effectiveness of our internal control over financial reporting. Failure to achieve and maintain an effective internal control environment or complete our Section 404 certifications could have a material adverse effect on our stock price. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover  material weakness  in our internal controls as defined in standards established by the Public Company Accounting Oversight Board ( PCAOB ). A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines  significant deficiency  as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual auditor attestation reports regarding the effectiveness of our internal control over financial reporting that are required under Section 404 of SOX. Inadequate internal controls could also cause investors to lose - 11 - confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. RISKS RELATING TO THE OFFERING There is no public (trading) market for our common stock and there is no assurance that the common stock will ever trade on a recognized exchange or dealers network; therefore, our investors may not be able to sell their shares. Our stock is substantially controlled by one shareholder for the foreseeable future and as a result, that shareholder will be able to control our overall direction. Our President owns 59% of our outstanding shares. As a result, he will be able to control the outcome of all matters requiring shareholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future shareholders may have in our company. See " Principal Shareholders ." The offering price of $ 0.012 per share is arbitrarily determined and bears no relation to market value. The market value may be lower than $0.012 per share. The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering, whereby we received $15,000 for consideration of 1,250,000 of our common stock. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Form S-1 includes forward-looking statements which include words such as " anticipates ", " believes ", " expects ", " intends ", " forecasts ", " plans ", " future ", " strategy " or words of similar meaning. Various factors could cause actual results to differ materially from those expressed in the forward looking statements, including those described in " Risk Factors " in this Form S-1. We urge you to be cautious of these forward-looking statements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. USE OF PROCEEDS The common shares offered are being registered for the Selling Shareholders as specified herein. The Selling Shareholders will receive all proceeds from the sale of common stock. DETERMINATION OF OFFERING PRICE The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering on March 30, 2009 wherein we received $15,000 in consideration of 1,250,000 shares of our common stock from 21 investors. The offering price of $ 0.012 is not based upon our net worth, earnings, total asset value or any other objective measure of value based upon accounting measurements. Should a market for our securities, the market price may be less than the offering price. - 12 - DILUTION The common stock to be sold by the Selling Shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The Selling Shareholders are offering 1,250,000 shares of common stock offered through this prospectus. We entered into Share Subscription Agreements on March 30, 2009 wherein 1,250,000 shares were acquired by 21 shareholders. These shares were subsequently issued for consideration of $15,000. These offerings were made pursuant to the exemption from registration provided by Regulation S under the Securities Act of 1933 (the  Securities Act ). Accordingly, our selling shareholders are not U.S. persons and for offerings made to such persons, no sales efforts were conducted in the U.S. All of the 21 shareholders entered into a Share Subscription Agreement with their respective share capital amounts and amounts paid for the shares. On March 25, 2009, 1,800,000 shares were issued to our President as consideration for incorporation costs and other related costs. These shares were valued at $ 21,600 and such value is solely based on our most recent sale on March 30, 2009. These shares are exempt from registration under Regulation S of the Securities Act as they were made to a non US resident. The following table provides as of December 31, 2009 information regarding the beneficial ownership of our common stock held by each of the Selling Shareholders. Name of Selling Beneficial Ownership # Shares Beneficial Ownership Shareholder Before Offering Offered After Offering Last First # Shares Percent # Shares Percent Alexander Sharon 150,000 4% 150,000 - - Bowley Veronica 10,000 <1% 10,000 - - Bravo Candace 10,000 <1% 10,000 - - Bravo Michael 10,000 <1% 10,000 - - Bravo Natalie 10,000 <1% 10,000 - - Bravo Steven 10,000 <1% 10,000 - - Clarke Loris 140,000 4% 140,000 - - Dawkins Dennis 40,000 1% 40,000 - - Fernandez David 145,000 4% 145,000 - - Grant Carl 80,000 2% 80,000 - - Jervis Graham 10,000 <1% 10,000 - - Lloyd Shirley 10,000 <1% 10,000 - - McDonald Rosemarie 50,000 2% 50,000 - - McDonald Karl 60,000 1% 60,000 - - McLean Carole 10,000 2% 10,000 - - Newsam Carla 10,000 <1% 10,000 - - Phillips Sandra 50,000 <1% 50,000 - - Portillo Coral 90,000 2% 50,000 - - Stewart Youlander 150,000 4% 150,000 - - Smith Jacqueline 55,000 2% 55,000 - - Smith Thomas 150,000 4% 150,000 - - Total 41% - - - 13 - (1) The numbers in this table assumes that each shareholder will sell all of his/her shares available for sale during the effectiveness of the registration statement that includes this prospectus. Shareholders are not required to sell their shares. (2) The percentage is based on 3,050,000 common shares outstanding as of December 31, 2009 and as of to date. The named parties beneficially own and have sole voting and investment power over all shares or rights to these shares. The numbers in this table assume that the Selling Shareholders do not purchase additional shares of common stock, and assumes that all shares offered are sold. It is possible that the Selling Shareholders may not sell all of the securities being offered. None of the Selling Shareholders: (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has ever been one of our officers or directors; or (3) is a broker-dealer or affiliate of a broker dealer. (4) have a family relationship with our sole director and officer. To the best of our knowledge, none of the Selling Shareholders holds any other stock of our company and if they were to sell all of the shares listed above, they would hold no equity interest in our company. There was no private placement agent or others who were involved in placing shares with the Selling Shareholders. PLAN OF DISTRIBUTION We are registering the common stock on behalf of the Selling Shareholders. The 1,250,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $0.012 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Please note that these shares may be illiquid as these shares are not traded on a market or exchange. To be quoted on the OTC Bulletin Board, we must engage a market maker to file an application for a trading symbol on our behalf with FINRA. The market maker will create a market for our shares to be traded on the open market. This process usually takes between three to six months; however, it can be prolonged depending on circumstances. Once our stock is quoted on the OTC Bulletin Board shareholders will have a market in which to liquidate their shareholdings as desired. The selling shareholders may, from time to time, sell any or all of their shares of common stock in private transactions or on the OTC Bulletin Board, assuming we are successful in attaining quotation on the OTC Bulletin Board. If the shares of common stock are sold through underwriters or broker-dealers, the Selling Shareholders will be responsible for underwriting discounts or commission or agents commissions. The Selling Shareholders may use any one or more of the following methods when selling shares: any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; purchases by a broker-dealer as principal and resale by the broker-dealer for its account; - 14 - transactions otherwise than on these exchanges or systems or in the over-the-counter market; through the writing of options, whether such options are listed on an options exchange or otherwise; an exchange distribution in accordance with the rules of the applicable exchange; privately negotiated transactions; short sales; broker-dealers may agree with the Selling Shareholders to sell a specified number of such shares at a stipulated price per share; a combination of any such methods of sale; and any other method permitted pursuant to applicable law. The Selling Shareholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the Selling Shareholders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the Selling Shareholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The Selling Shareholders do not expect these commissions and discounts to exceed what is customary in the types of transactions involved. Any profits on the resale of shares of common stock by a broker-dealer acting as principal might be deemed to be underwriting discounts or commissions under the Securities Act. Discounts, concessions, commissions and similar selling expenses, if any, attributable to the sale of shares will be borne by a Selling Shareholder. The Selling Shareholders may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of the shares if liabilities are imposed on that person under the Securities Act. In connection with the sale of the shares of common stock or otherwise, the Selling Shareholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The Selling Shareholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares. The Selling Shareholders may, from time to time, pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time under this prospectus after we have filed an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of Selling Shareholders to include the pledgee, transferee or other successors in interest as selling shareholders under this prospectus. The Selling Shareholders also may transfer the shares of common stock in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus and may sell the shares of common stock from time to time under this prospectus after we have filed an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of Selling Shareholders to include the pledgee, transferee or other successors in interest as selling shareholders under this prospectus. The Selling Shareholders also may transfer and donate the shares of common stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The Selling Shareholders and any broker-dealers or agents that are involved in selling the shares may be deemed to be  underwriters  within the meaning of the Securities Act in connection with such sales. In such event, any commissions paid, or any discounts or concessions allowed to, such broker-dealers or agents and any profit realized on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. At the time a particular offering of the - 15 - shares of common stock is made, a prospectus supplement, if required, will be distributed which will set forth the aggregate amount of shares of common stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the Selling Shareholders and any discounts, commissions or concessions allowed or reallowed or paid to broker-dealers. Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. We are paying the expenses of the offering because we seek to: (i) become a reporting company under the Exchange Act; and (ii) enable our common stock to be quoted on the OTC Bulletin Board. We must be a reporting company under the Exchange Act in order that our common stock is eligible for quotation on the OTC Bulletin Board. We believe that the registration of the resale of shares on behalf of the Selling Shareholders may facilitate the development of a public market in our common stock if our common stock is approved for quotation on the OTC Bulletin Board. We consider that the development of a public market for our common stock will make an investment in our common stock more attractive to future investors. We believe that obtaining reporting company status under the Exchange Act and having our common stock quoted on the OTC Bulletin Board should increase our ability to raise additional funds from investors, should the need arise. If we are notified by any Selling Shareholder that any material arrangement has been entered into with a broker-dealer for the sale of shares of common stock, if required, we will file a supplement to this prospectus. If the Selling Shareholders use this prospectus for any sale of the shares of common stock, they will be subject to the prospectus delivery requirements of the Securities Act. The anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of our common stock and activities of the Selling Shareholders, which may limit the timing of purchases and sales of any of the shares of common stock by the Selling Shareholders and any other participating person. Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in passive market-making activities with respect to the shares of common stock. Passive market making involves transactions in which a market maker acts as both our underwriter and as a purchaser of our common stock in the secondary market. All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. Once sold under the registration statement, of which this prospectus forms a part, the shares of common stock will be freely tradable in the hands of persons other than our affiliates. If any Selling Shareholder enters into an agreement, after effectiveness, to sell their shares to a broker-dealer as principal and the broker-deal is acting as an underwriter, we will file a post-effective amendment to our registration statement identifying the broker-dealer, providing the required information regarding the plan of distribution, revising the disclosure in the registration statement and filing the agreement as an exhibit. Prior to such involvement, a broker-dealer must seek and obtain clearance of the underwriting compensation and arrangements from FINRA. We are bearing all costs relating to the registration of the common stock. We estimate that the expense of the offering to be paid by us on behalf of the Selling Shareholders is $ 20,000. If applicable, the Selling
